DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (Claims 1, 3, 6-12, and 15), without traverse, in the reply filed on 8/6/2021 is acknowledged.  
Claims 2, 4, 5, 13, 14, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The limitation “the selection unit randomly selects one of the plurality of superior vehicles” is not adequately described in the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification in [0039], as published, explains this situation as follows: “the information management apparatus 10 may select a vehicle using a random number, for example. This can prevent such a case that a particular superior vehicle is intensively selected as the followed vehicle by many users including the user D”.
However, no explanation exists as to 1) why “intensive” selection of multiple superior vehicles would not be desirable and 2) how a random selection of one vehicle addresses other superior vehicles that may follow the first vehicle and fall out of the predetermined distance criteria and yet not being addressed by ECU. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the feature “registering the vehicle as credit information if the evaluation information associated with the identifier satisfies a criterion, the credit information recommending the vehicle as a superior vehicle” is indefinite. It contradicts the disclosure which states in [0007]: “personal credit information based on driving features can be widely used for various services” or in [0015]: “the credit information is information indicating that a personal evaluation result”.
For the purpose of a compact prosecution, the Examiner treated the “credit information” as related to either a driver, or a vehicle and, correspondingly, the term “selecting … a superior vehicle” as related to either a driver-based or a vehicle-based selection. Such interpretation closely follows a corresponding definition in abstract: “registering the driver and/or the vehicle as credit information”.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3, 6-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative claim 1 recites:
configuring, on the basis of the information received, evaluation information indicating safety of the driving feature, the evaluation information being associated with an identifier of the vehicle; a registration unit for registering the vehicle as credit information if the evaluation information associated with the identifier satisfies a criterion, the credit information recommending the vehicle as a superior vehicle; a transmission unit for transmitting the registered credit information to another user differing from the vehicle, so as to become available for the other user; and a selection unit for selecting, on the basis of the credit information, the superior vehicle running within a predetermined distance from a current location of a first vehicle, if the reception unit receives, from an in-vehicle device mounted on the first vehicle, information indicating the current location of the first vehicle and information indicating that the first vehicle uses a function in which at least some of driving operations is performed by an ECU (Electronic Control Unit), wherein the transmission unit transmits, to the first vehicle, the selected superior vehicle.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The highlighted features are treated as belonging to mental process grouping.  
According to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract ideabecause it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined 
Similar abstract idea is recited in Claims 12 and 15. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the above claims recites additional elements that integrate the exception into a practical application of that exception. 
For example, Claim 1 comprises the following additional elements:
a reception unit for receiving information about a driving feature of a vehicle from an in-vehicle device mounted on the vehicle;
a transmission unit for transmitting the registered credit information to another user differing from the vehicle and transmitting, to the first vehicle, the selected superior vehicle, and
in-vehicle device mounted on the first vehicle
a configuration unit and a registration unit.
Claims 12 and 15 comprise similar additional elements and also a server (Claim 12). 
With regards to Claim 1, the additional element in the preamble of “An information management apparatus” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent claims 3 and 6-11 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of Claim 1 and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea (Claim 11 – a unit for receiving/transmitting credit information). 
The claims, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Mohn et al. (US 2014/0045147), hereinafter ‘Mohn’ in view of Tom Funk et al. (US 2018/0178781), hereinafter ‘Funk’ .
 
With regards to Claim 1, Mohn discloses 
An information management apparatus (fleet management system 100, Fig.1) comprising: 
a reception unit (106a-106c, ECM 202, Fig.2; [0047, 0069]) for receiving information about a driving feature of a vehicle from an in-vehicle device mounted on the vehicle (a data acquisition device may house one or more accelerometers therein so as to detect particular types of vehicle movement, such as hard brakes, acceleration [0193]; data acquisition device 106a is configured to mount directly to a dash component inside the cabin of vehicle 102a [0069]); 
a configuration unit (a network device, such as computing device 700 [0161]) for configuring, on the basis of the information received, evaluation information indicating safety of the driving feature (detect particular types of vehicle movement, such as hard 
a registration unit (a network device, such as computing device 700 [0161]) for registering the vehicle as credit information according to the evaluation information associated with the identifier based on a criterion (The vehicle data, driver information, and the driver communications may then be stored in memory. The device may utilize a processor to process vehicle data, driver information, and driver communications into an electronic driver scorecard according to various safety and efficiency criteria …the driver as a whole is given a total rating   … a single driver has been selected by the driver [0162]; Fig. 11; an electronic driver scorecard may categorize the drivers according to a specified organizational grouping. In different examples, the specified organizational grouping may include one or more of a group consisting of: home office, a type of driver, a type of vehicle, a type of cargo, a corporate entity, a government entity, a nonprofit entity, a cooperative entity, a geographic location, a date of driver service, and a time of driver service. These groupings may also be selectable and configurable so as to allow the user to customize the scorecard [0165]; based on the evaluation, present a representation of the relative performances of the drivers within 
a transmission unit (114a, Fig.3) for transmitting the registered credit information to another user differing from the vehicle, so as to become available for the other user (The electronic reports may be readily communicated to a remote network device [0005]; external computer device 150 may acquire the requested data directly from portable wireless data transfer and display device 112a through network 801, or may receive the information from control center 104 through wireless network connection 802 [0066]; portable wireless data transfer and display device 112a may communicate with transceiver 122 over cellular link 120a to wirelessly communicate the vehicle data to remote network 130 [0078]; Inspector 154, Fig.3); and 
a selection unit (a user interface 850 [0156]) for selecting, on the basis of the credit information, the superior vehicle running within a distance from a current location of a first vehicle (Fleet view tab 860 further lists vehicle IDs and corresponding driver IDs in a location adjacent to map 862 [0156]; Fleet view tab 860 allows for selection of the vehicle. Selection of a vehicle on map 862 induced pop-up window 863 [0157]), 
if the reception unit receives, from an in-vehicle device mounted on the first vehicle, information indicating the current location of the first vehicle (map 862, Fig.11; [0157]; data acquisition devices 106a-106c may receive location information such as global positioning system (GPS) signals 108 from GPS satellites 109 to determine the locations of their respective vehicles 102a-102c [0051], wherein 

In addition, Mohn discloses the first vehicle uses a function in which at least some of driving operations is performed by an ECU (Electronic Control Unit), (ECM 202 is an electronic device that … controls various functions of vehicle 102a [0069]).
However, Mohn does not disclose a registration unit for registering the vehicle as credit information if the evaluation information associated with the identifier satisfies a criterion, the credit information recommending the vehicle as a superior vehicle; transmitting the registered credit information, selecting the superior vehicle running within a predetermined distance from a current location of a first vehicle, wherein the transmission unit transmits, to the first vehicle, the selected superior vehicle.
Funk discloses maintaining at least a predetermined safe distance between the vehicle and any adjacent vehicles (i.e., vehicles in front, behind, or to either side of the vehicle) [0185], i.e. “selecting the (superior) vehicle running within a predetermined distance from a current location of a first vehicle”. 
Funk also discloses that the first vehicle uses a function in which at least some of driving operations is performed by an ECU (Electronic Control Unit) (smart vehicle functionality [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Funk that a registration unit would register the vehicle (driver) among other vehicles as credit information if (when) the evaluation information associated with the identifier satisfies a criterion such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Funk to consider whether this superior vehicle is running within a predetermined distance from a current location of a first vehicle, in order to satisfy safe distance criteria in autonomous vehicle applications (autonomously controlling, with the computing system, each of the identified one or more vehicular components to perform one or more tasks … [0071], Funk).

With regards to Claim 3, Mohn in view of Funk discloses the claimed invention as discussed in Claim 1.
However, Mohn does not specifically disclose if the superior vehicle running within the predetermined distance comprises a plurality of superior vehicles, the selection unit randomly selects one of the plurality of superior vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Funk in situations when the superior vehicle running within the predetermined distance comprises a plurality of superior vehicles, the selection unit would randomly select one of the plurality of superior vehicles because all of these vehicles satisfy the predetermined distance 

With regards to Claim 6, Mohn in view of Funk discloses the claimed limitations as discussed in Claim 1.
Mohn additionally discloses the evaluation information by evaluating the driving feature in a point-addition scoring manner on the basis of the information received (The electronic scorecard may include one or more alphanumerical ratings according to a user's selection of driver(s). In the example shown on page 26, a single driver has been selected by the driver. The driver's overall fuel usage, number of stop idles and other criteria are given numerical ratings. Similarly, the driver as a whole is given a total rating for a selected period of time [0162]).

With regards to Claim 7, Mohn in view of Funk discloses the claimed limitations as discussed in Claim 1.
Mohn additionally discloses the transmission unit returns a query result in response to a request to query the registered credit information from the other user (In use, each wireless link 114a-114c transmits information between the respective data acquisition device 106a-106c and its corresponding portable wireless data transfer and display device 112a-112c. In some implementations, data acquisition devices 106a-106c do not provide their own user interfaces, e.g., displays, input buttons, but instead wirelessly communicate bi-directionally with portable wireless data transfer and display device 112a-112c to provide user interface functions for the overall mobile system 110a 

With regards to Claim 8, Mohn in view of Funk discloses the claimed invention as discussed in Claim 1.
Mohn additionally discloses recording an unsafe driving (the accident data recorder may record vehicle parameters related to safety and may record information related to automobile accidents … a data acquisition device may track of when a safety violation, such as speeding, hard stop, or otherwise has occurred [0079]) and transmitting these data to a preregistered recipient  such as fleet management (portable wireless data transfer and display device 112a may communicate with transceiver 122 over cellular link 120a to wirelessly communicate the vehicle data to remote network 130 [0078]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Funk to transmit information indicating the unsafety to a preregistered recipient if the driving feature suggests unsafety because this information is need to compose an accurate scorecard reflecting driver’s behavior (The device may utilize a processor to process vehicle data, driver information, and driver communications into an electronic driver scorecard according to various safety… criteria [0162]). 

With regards to Claim 11, Mohn in view of Funk discloses the claimed invention as discussed in Claim 1.
Mohn additionally discloses a unit for receiving the credit information from the information management apparatus; and a unit for transmitting the credit information to a user's mobile terminal if a request to query for the credit information is received from a user's mobile terminal (The portable wireless data transfer and display device is configured to present the work request via the display and to accept an input from a driver responding to the work request via the user interface. The portable wireless data transfer and display device is configured to forward the input from the driver responding to the work request to the network device via the long-range wireless communication module and the long-range wireless network [0017]; The network device is configured to allow for selection of the drivers presented and is configured to send work requests to 

With regards to Claims 12 and 15, Mohn in view of Funk discloses the claimed limitations as discussed in Claim 1.
In addition, Mohn discloses a server [0113] (Claim 12).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn in view of Funk, in further view of Nishikawa Masao (JP 3574235), hereinafter ‘Masao’.

With regards to Claim 9, Mohn in view of Funk discloses the claimed invention as discussed in Claim 1.
Mohn further discloses transmitting, to a preregistered recipient, driving-related information as discussed above.
However, Mohn does not specifically disclose the transmission unit transmits, to a preregistered recipient, a degree of danger to the vehicle based on the driving feature.
Masao discloses determining a degree of danger to the vehicle based on the driving feature (an obstacle detecting means including a radar 12 for detecting an obstacle around the own vehicle and a degree of danger when the vehicle is steered in a direction in which the obstacle exists in accordance with an output of the obstacle detecting means are calculated. A risk calculating means including an ambient environment evaluation device 68; the torque detecting means for detecting a direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohn in view of Funk, in view of Masao to transmit a degree of danger to the vehicle based on the driving feature to ensure safe autonomous driving (Masao [0192]).

With regards to Claim 10, Mohn in view of Funk, and Masao discloses the claimed invention as discussed in Claim 9.
Mohn further discloses the driving feature comprises a driving state of the vehicle and/or a state of the driver of the vehicle (driving analysis [0163]; detailed driving log [0168-0169]). 
Masao additionally discloses the driving feature comprises a a driving environment around the vehicle (surrounding environment evaluation device 68 for evaluating the environment around the own vehicle is input [0063]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hibino (US 5684473) discloses detecting a distance between vehicles running in the same direction and judging whether or not a predetermined safe distance is kept there between. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863